DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19-24, 26-28, 31, 33, 35 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao (US2012/0006349) or, in the alternative, under 35 U.S.C. 103 as obvious over Iwao (US2012/0006349).
Regarding claim 19, Iwao discloses a brush (21, Figure 11) for applying a cosmetic product to the eyelashes or eyebrows (refer to Paragraph [0032]), comprising: 
a core (26) extending along a longitudinal axis (L31) and comprising two branches that are twisted together (Figures 11b,d,e show the core comprising two branches; Figure 11a shows the core being twisted; additionally refer to Paragraph [0044] which describes the twisted core structure of similar embodiments); and 
bristles clamped between the branches of the core (best shown in Figure 11a; additionally refer to Paragraphs [0044, 0090]), the free end of the bristles defining an envelope surface, the envelope surface having, in cross section, a shape of a cross (best shown in Figures 11b,e) with four ribs (24) distributed circumferentially around the core, where each rib is separated from an adjacent rib by a notch (27a) formed by two longitudinally extending flanks (not labeled, refer to annotated Figure 11e, below) of substantially identical width and length (best shown in Figures 11b,e), the two flanks of at least one notch comprising flat portions and intersecting at a corner of the at least one notch (not labeled, refer to annotated Figure 11e, below), the brush only comprising, as notches, said notches formed between the ribs (refer to Figures 11a,b,e), the notches being formed by cutting out the bristles so that the bristles have different lengths (best shown in Figures 11b,e wherein each rib has a pointed distal end, formed by bristles of different lengths).  Refer additionally to Figure 5g.
The claimed phrase “formed by cutting out the bristles” is being treated as a product by process limitation; that is the notch/void between groups of bristles is formed by a cutting method. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a 
It is noted that the device of Iwao appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

    PNG
    media_image1.png
    273
    341
    media_image1.png
    Greyscale

Regarding claims 20-22, Iwao discloses the brush according to claim 19, comprising four notches, the flanks of at least one notch forming between them an angle of between 70⁰ and 110⁰, 80⁰ to 100⁰, or a substantially right angle (best shown in Figures 11b,e wherein the flanks are illustrated as forming an angle of approximately 90⁰, i.e. a right angle, which is within the claimed ranges of 70⁰ and 110⁰, and 80⁰ to 100⁰).
Regarding claim 23, Iwao discloses the brush according to Claim 19, at least one notch having substantially a dihedral shape (best shown in Figures 11b,e wherein the notch is formed by two plane faces, thereby exhibiting a dihedral shape).
Regarding claim 24, Iwao discloses the brush according to Claim 19, in which the corner of at least one notch at the intersection between two flanks of the notch is situated at a non-zero distance from the core (refer to enlarged and cropped Figure 11e, below wherein the intersection between two flanks is shown to occur some distance from the core, i.e. a non-zero distance from the core).

    PNG
    media_image2.png
    438
    637
    media_image2.png
    Greyscale

Regarding claim 26, Iwao discloses the brush according to claim 19, having in cross section a shape with axial symmetry with respect to the longitudinal axis (best shown in Figures 11b,e).
Regarding claims 27-28, Iwao discloses the brush according to claim 19, in which bristles extend longitudinally between a proximal end and a distal end of an applicator part, at least one notch being formed along more than half the length of the applicator part or more or along the entire length of the applicator part (best shown in Figure 11a in which the notch is shown to extend the entire length of the applicator part).
Regarding claim 31, Iwao discloses the brush according to claim 19, in which the notches are identical to each other (best shown in Figures 11b,e).
Regarding claim 33, Iwao discloses the brush according to claim 22, in which the corner of at least one notch at the intersection between two flanks of the notch extends substantially parallel to the longitudinal axis of the core (best shown in Figure 11a,b,e).  
Regarding claim 35, Iwao discloses the brush according to claim 19, the ribs being of the same radial dimension, for a given cross section of the brush (best shown in Figures 11b,e wherein the ribs are identical and therefore have the same radial dimension).  
Regarding claim 42, Iwao discloses a brush (21, Figure 11) for applying a cosmetic product to the eyelashes or eyebrows (refer to Paragraph [0032]), comprising: 
a core (26) extending along a longitudinal axis (L31) and comprising two branches that are twisted together (Figures 11b,d,e show the core comprising two branches; Figure 11a shows the core being twisted; additionally refer to Paragraph [0044] which describes the twisted core structure of similar embodiments); and 
bristles clamped between the branches of the core (best shown in Figure 11a; additionally refer to Paragraphs [0044, 0090]), the free end of the bristles defining an envelope surface, the envelope surface having at least two ribs (24) delimited by notches (27a) formed by two longitudinally extending flanks (not labeled, refer to annotated Figure 11e, below) of substantially identical width and length (best shown in Figures 11b,e), the two flanks of at least one notch comprising flat portions and intersecting at a corner of the at least one notch (not labeled, refer to annotated Figure 11e, below), the ribs being of the same radial dimension (the ribs are shown to be substantially identical, refer to Figures 11b,e and therefore have the same radial dimension), for a given cross section of the brush, the brush only comprising, as notches, said notches formed between the ribs (best shown in Figure 11a), the notches 
The claimed phrase “formed by cutting out the bristles” is being treated as a product by process limitation; that is the notch/void between groups of bristles is formed by a cutting method. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
It is noted that the device of Iwao appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).


    PNG
    media_image1.png
    273
    341
    media_image1.png
    Greyscale



Claims 25, 29-30, 34, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US2012/0006349).
Regarding claim 25, Iwao discloses the brush according to claim 24, as applied above.  Iwao does not explicitly disclose the non-zero distance being between 0.2 and 2.5 mm; however Iwao does disclose that the diameter of the core material is between 0.1mm and 2.0mm (refer to Paragraph [0044]).  Referring to Figure 11e, the non-zero distance is shown to be approximately 3/10 that of the diameter of the core material.  Considering a core material diameter of between 0.1mm and 2.0mm, then the corner is located a distance of approximately 0.03mm and 0.6mm (0.1mm*0.3=0.03mm or 2.0mm*0.3=0.6mm), which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwao’s brush such that the corner is located a distance being between 0.2 and 2.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such a modification provides the advantage of ensuring that user’s lash engages with a bristle surface rather than the brush core during application of a cosmetic product. 
Regarding claims 29-30, Iwao discloses the brush according to claim 19, as applied above.  The embodiment of Figure 11 does not explicitly disclose the envelope surface decreasing towards a distal end of the brush, at least along more than half or along more than nine tenths the length of the applicator part of the brush, rather the envelope 

Regarding claim 34, Iwao discloses the brush according to claim 19, as applied above.  The embodiment of Figure 11 does not explicitly disclose in which the ribs have rounded summits at their free ends; however, Iwao does disclose that the summits can be shaped differently as shown by the various embodiments in Figures 4a-4i.  Iwao provides an embodiment wherein the summit terminates in a plurality of bent hooks (refer to Figure 4a) that entangle a user’s lashes to ensure effective application of a cosmetic product thereto; alternatively, the summit may terminate in a pointed shape (refer to Figure 4b), similar to that of the embodiment of Figure 11, so as to enable a combing of the user’s lashes; alternatively, the summit may terminate in a rounded shape (refer Figure 4c) for insertion between a user’s lashes to ensure effective application of a cosmetic product thereto (refer to Paragraphs [0055-0056]).  The variations in the shape of the summit of the ribs in each of the embodiments of Iwao demonstrates that the shape of the summit is not critical and can be modified as desired to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwao’s brush such that the ribs have rounded summits rather than pointed summits, as taught by Iwao, since Iwao demonstrates that the two shapes are art-recognized functional equivalents, and since such a modification provides the advantage of ensuring that a cosmetic product is effectively applied by permitting the insertion of said rounded summit into a user’s lashes.       
Regarding claim 36, Iwao discloses the brush according to claim 19, as applied above.  Iwao does not explicitly disclose in which the width of the ribs is between 1.5mm and 4mm; however, Iwao does disclose that the diameter of the core material is between 
Regarding claim 41, Iwao discloses a brush (21, Figure 11) for applying a cosmetic product to the eyelashes or eyebrows (refer to Paragraph [0032]), comprising: 
a core (26) extending along a longitudinal axis (L31) and comprising two branches that are twisted together (Figures 11b,d,e show the core comprising two branches; Figure 11a shows the core being twisted; additionally refer to Paragraph [0044] which describes the twisted core structure of similar embodiments); and 
bristles clamped between the branches of the core (best shown in Figure 11a; additionally refer to Paragraphs [0044, 0090]), the free end of the bristles defining an envelope surface, the envelope surface having at least two ribs (24) delimited by notches (27a) formed by two longitudinally extending flanks (not labeled, refer to annotated Figure 11e, below) of substantially identical width and length, the two flanks of at least one notch comprising flat portions and intersecting at a corner of the at least 
The claimed phrase “formed by cutting out the bristles” is being treated as a product by process limitation; that is the notch/void between groups of bristles is formed by a cutting method. As set forth in MPEP 2113, product by process claims are not limited . 

    PNG
    media_image1.png
    273
    341
    media_image1.png
    Greyscale


Claims 29-30, 34, and 37 is rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US2012/0006349) in view of Gueret (US2006/0056903).
Regarding claims 29-30, Iwao discloses the brush according to claim 19, as applied above.  Iwao does not disclose the envelope surface decreasing towards a distal end of the brush, at least along more than half or along more than nine tenths the length of the applicator part of the brush.  Rather, Iwao provides a substantially constant envelope surface along the length of the applicator part.  Gueret discloses a similar brush (110) for applying a cosmetic product to the eyelashes or eyebrows comprising a twisted core (refer to Paragraph [201]) and bristles (112) clamped between the twisted core and an 
Regarding claim 34, Iwao discloses the brush according to claim 19, as applied above.  The embodiment of Figure 11 does not explicitly disclose in which the ribs have rounded summits at their free ends; however, Iwao does disclose that the summits can be shaped differently as shown by the various embodiments including a bent hook shape (refer to Figure 4a), a pointed shape (refer to Figures 4b, 11b,e), or a rounded shape (refer Figure 4c).  The variations in the shape of the summit of the ribs in the different embodiments of Iwao demonstrates that the shape of the summit is not critical and can be modified as desired.  Gueret discloses a similar brush (110) for applying a cosmetic product to the eyelashes or eyebrows comprising a twisted core (refer to 
Regarding claim 37, Iwao discloses the brush according to claim 19, as applied above.  Iwao does not explicitly disclose a packaging and application device comprising a container containing a cosmetic product to be applied to the eyelashes or eyebrows.  However, it is well-known and common to provide a container containing a cosmetic product to be applied to the eyelashes or eyebrows along with a brush for applying said cosmetic.  Gueret discloses a similar brush (110) for applying a cosmetic product to the eyelashes or eyebrows comprising a twisted core (refer to Paragraph [201]) and bristles (112) arranged to form a cross-shaped cross section (best shown in Figures 28, 30-34), and further comprising a packaging and application device (1) comprising a container . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-31, 33-37, and 41-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772